89 F.3d 841
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Durrell Levon STANTON, Appellant,v.UNITED STATES of America, Appellee.
No. 95-3149.
United States Court of Appeals, Eighth Circuit.
Submitted May 1, 1996.Filed May 6, 1996.

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Durrell Levon Stanton was found guilty of one count of possessing cocaine base (crack) with intent to distribute, in violation of 18 U.S.C. § 2 and 21 U.S.C. § 841(a)(1), and we affirmed his conviction on direct appeal.  United States v. Stanton, 975 F.2d 479, 480-81 (8th Cir.1992), cert. denied, 507 U.S. 938 (1993).   Stanton subsequently filed a 28 U.S.C. § 2255 motion raising three claims of ineffective assistance of trial counsel, all of which were rejected by the district court on their merits.1  On appeal from the denial of his motion, Stanton argues only one of his ineffective-assistance claims, namely, that counsel was ineffective for failing to renew at trial a previously-denied motion to suppress.   We have reviewed the record, and conclude that the district court's decision on this point was clearly correct, and that an extended discussion is not warranted.   Affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Donald D. Alsop, United States District Judge for the District of Minnesota